Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 6, 2017                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156202(68)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                    SC: 156202                            Kurtis T. Wilder,
  In re GIBSON/SHARP, Minors.                                       COA: 334443                                       Justices
                                                                    Calhoun CC Family Division:
                                                                    2014-001522-NA

  _______________________________________/

         On order of the Court, the motion for reconsideration of this Court’s August 18,
  2017 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 6, 2017
         d1003
                                                                               Clerk